Citation Nr: 0801442	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  94-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for disability of three 
fingers of the right hand.

2.  Entitlement to an initial rating in excess of 40 percent 
from September 7, 1991 to November 1, 1995, for residuals of 
a low back injury with chronic back pain, partial 
lumbarization of L-5, and limitation of motion.

3.  Entitlement to a rating in excess of 20 percent after 
November 1, 1995, for residuals of a low back injury with 
chronic back pain, partial lumbarization of L-5, and 
limitation of motion, to include the issue of whether the 
reduction to a 20 percent rating for this disability was 
proper.

4.  Entitlement to an initial increased rating for residuals 
of a right elbow injury with chronic tendonitis and 
limitation of motion, currently evaluated as 20 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979, and from January 1990 to September 1991, and had 
additional unverified service in the Reserves.

This matter was initially brought to the Board of Veterans' 
Appeals (the Board) on appeal from December 1991, January 
1993, July 1995 and October 1999 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
SC.  In pertinent part, in December 1991, the VARO granted 
service connection for the veteran's low back disorder, 
evaluating the disability as 40 percent disabling; and also 
granted service connection for his right elbow disorder, 
evaluating the disability as 20 percent disabling.  In 
January 1993, the VARO denied his claim for a total 
disability rating based on individual unemployability due to 
service-connected disability, and in July 1995, reduced the 
evaluation for his low back disorder to 20 percent, effective 
November 1, 1995.

The veteran provided testimony before a Hearing Officer at 
the VARO in June 1992 and August 1995; and before a Veterans 
Law Judge at the VARO in January 1997.

In rating action by the VARO in January 2000, the rating 
assigned for the veteran's service-connected left knee 
disability, initially described as "status post left knee 
injury with clinical finding of tendonitis and loss of 
motion," and now described as post-operative status, 
excision of ossicle, left knee, was raised from 
noncompensably disabling to 10 percent disabling, effective 
September 20, 1996.  That issue is not part of the current 
appeal.

In a decision in January 1998, the Board granted service 
connection for pes planus.  The VARO subsequently effectuated 
that grant and assigned a 20 percent rating from September 7, 
1991.  That issue is not now part of the current appeal.  
[The Board's 1998 decision remanded the several other then 
pending appellate issues for development].

The Board hereafter informed the veteran that the Veterans 
Law Judge who presided over his 1998 hearing was no longer 
with the Board.  The veteran opted for an additional Board 
hearing before a different Veterans Law Judge.  In February 
2003, the veteran testified before the undersigned Veterans 
Law Judge at a hearing in Washington, D.C.  A transcript of 
that hearing has been associated with the claims folder.  
[Tr.]

In July 2003, the Board remanded the then pending appellate 
issues for development.

In rating action by the VARO in September 2005, clear and 
unmistakable error (CUE) was found in the evaluation of the 
veteran's left knee disability, and an increased rating was 
assigned from March 19, 1996; a 100 percent rating was 
assigned under 38 C.F.R. § 4.30 from July 31, 1996; and a 10 
percent rating was reassigned from September 1, 1996.

In a Board decision in January 2006, it was noted that the 
earlier effective date issue had been pending with regard to 
his left knee disability at the time of the earlier Board 
action, but based on the September 2005 VARO rating decision, 
that issue had been addressed and was no longer part of the 
current appeal.

The Board's decision in January 2006 also remanded the then 
remaining pending appellate issues for development to include 
adding Social Security Administration (SSA) records to the 
file. 

The issues # 1 and 5 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From September 1991 to present, the veteran's service-
connected low back disability has been generally more severe 
than not, but has not involved any ankylosis; the veteran 
does not have absent ankle jerk or persistent sciatic 
neuropathy with little intermittent relief, and there have 
been no annual episodes of incapacitation for an aggregate 6 
week period.

2.  The residuals of a fracture of right elbow (major) are 
manifested by arthritis, pain and mild to moderate limitation 
of forearm motions.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent rating 
from September 7, 1991 to November 1, 1995 for residuals of 
low back injury with chronic back pain, partial lumbarization 
of L-5, and limitation of motion, have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 to 5293, 5295 (2002, 2007); 38 C.F.R. §§ 4.71a, 
4.124a, Diagnostic Codes 5235 to 5243, and 8250 (2007).

2.  The criteria for a rating of 40 percent and no more since 
November 1, 1995 for residuals of low back injury with 
chronic back pain, partial lumbarization of L-5, and 
limitation of motion, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285 to 
5293, 5295 (2002, 2007); 38 C.F.R. §§ 4.71a, 4.124a, 
Diagnostic Codes 5235 to 5243, and 8250 (2007).

3.  The schedular criteria for an initial disability rating 
in excess of 20 percent for the veteran's service-connected 
right elbow disorder (major) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5206, 5024 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The veteran filed his claim for back and right wrist 
disorders in 1991, based on incidents during his Desert Storm 
duty.  Service connection for the low back disorder and right 
tennis elbow was granted by the VARO in December 1991, for 
which 40 and 20 percent ratings were assigned, respectively.  
He filed a NOD with those ratings in February 1992 and a SOC 
was issued in April 1992.  His Substantive Appeal, a VA Form 
9 was filed in June 1992.  The veteran provided testimony 
before a Hearing Officer at the VARO in June 1992; a 
transcript is of record.  After the Hearing Officer granted 
service connection for a left knee disability, and additional 
evidence was submitted, additional SSOC's were issued which 
included the back and elbow disabilities.

A rating action in May 2005 proposed to reduce the rating 
assigned for the veteran's back disability from 40 to 20 
percent disabling.  The veteran filed a NOD; the reduction 
was effectuated in a rating in July 1995.  The veteran again 
testified before a Hearing Officer at the VARO in August 
1995, and before a Veterans Law Judge in January 1997. 

The Board remanded the case on the herein concerned issues in 
January 1998.  After acquisition of additional records, 
SSOC's were issued in October 1998 and October 1999.  The RO 
provided him notice in accordance with the VCAA in August 
2001.  The veteran provided additional testimony before the 
undersigned Veterans Law Judge in February 2003.

Thereafter, the case was again remanded by the Board in July 
2003 and January 2006.  Additional letters were sent to the 
veteran with regard to ongoing development of the evidence.  
Additional private and VA evidence was obtained, and SSOC's 
were issued.  The documents including SOC, remands, SSOCs and 
letters of record comprehensively informed him of what action 
was being taken, what evidence was of record, and what was 
required.

By way of RO correspondence since he filed the claim, he has 
been notified that VA would obtain pertinent data to include 
VA records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.  
He has been given a notification of the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence including as part of the Board's remand after which 
additional data was obtained and entered into the record.  
Subsequent process and adjudication was accomplished.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He has indicated that he had no 
other information or evidence to give VA to substantiate his 
claim.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of his claim.

II.  General Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  

I & II.  Residuals, low back injury
[An initial rating in excess of 40 percent prior to 
and 20 percent after November 1, 1995]
Criteria

The Board notes that there have been changes in the rating 
criteria which pertain to disorders of the spine.  VA has 
issued revised regulations concerning the sections of the 
Rating Schedule that deal with intervertebral disc syndrome.  
We also note that, for spine disorders which are not rated 
under the code for intervertebral disc syndrome, there is a 
new General Rating Formula for Diseases and Injuries of the 
Spine. 

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under DC 5293, a 
noncompensable rating is warranted for intervertebral disc 
syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back. Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As noted above, effective from September 23, 2002, through 
September 25, 2003, VA issued revised regulations concerning 
the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-349 (Aug. 
22, 2002).  The new rating criteria provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate as 
60 percent disabling;  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, rated as 40 percent 
disabling;  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, rate as 20 percent disabling;  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, rate as 10 percent disabling.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

As noted above, effective September 26, 2003, the criteria 
for rating diseases and injuries of the spine were amended.  
The criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain. 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003.

Factual Background and Analysis
 
For comparative purposes, the veteran's service medical 
records are in the file.

On the VA examination in October 1991, the veteran referred 
to the incident during Desert Storm when he was driving a 
truck and it was hit in the rear-end by a Howitzer resulting 
in numerous boards hitting him in the center of the low back. 
Since then he had had back pain.  On examination, he said he 
had been wearing a back brace since the accident without much 
help.  He had a burning sensation down the right leg to the 
knee but no bowel or bladder problems.  Flexion forward was 
to 60 degrees without backward extension.  Bilateral lateral 
flexion and rotation was to 30 degrees.  He showed pain on 
motion and straight leg raising was negative.  Low back 
syndrome with mild sciatica was diagnosed.  X-rays showed 
partial lumbarization at L-5.

VA clinical findings in 1992 refer to a painful low back with 
a burning into the left lower extremity. 

On VA examination in December 1993, he had back pain on 
palpation and restricted motion with 70 degrees of flexion, 
25 degrees of extension, 40 degrees on bilateral bending, and 
25 degrees of bilateral rotation with negative straight leg 
raising.  Mechanical low back pain with mild restriction of 
motion and no neurological or radicular component was 
diagnosed.

On VA examination in April 1995, range of lumbar motion was 
80 degrees forward flexion, 10 degrees backward extension, 
and 20 degrees bilateral lateral flexion and rotations.  
Straight leg raising was negative.  There were no sensory 
changes.  Bertollitis syndrome, articulating transverse 
process with the sacrum on the left, was again shown on X-
rays.  Diagnosis was lumbosacral strain without neurological 
involvement.

On VA examination in June 1998, he had no demonstrated 
sensation changes and strength was not diminished.  However, 
he had loss of lateral motion, bending to about 15 degrees, 
both ways.  He was only able to bend over to within 2 1/2 or 3 
feet of the floor.  He also had a list when he stood or 
walked.  The examiner opined that the veteran did have 
excessive fatigability and some incoordination due to the low 
back disability.  He had some decreased rage of motion and 
increased fatigability due to flare-ups.  He did not have 
signs of intervertebral disc or any sign of radiculopathy.

VA clinical records show that he has been given heat and 
other treatment for his low back pain.

VA testing of the low back in March 2000 at the time of 
increased low back pain, including magnetic resonance imaging 
(MRI) showed a mild disc bulge at L-2/L-03.  The L-4/L-5 disc 
showed disc space narrowing with a large central protrusion 
and an annular tear, facet hypertrophy and ligamentum flavum 
hypertrophy.  There was no significant spinal stenosis.

A private chiropractor, in a statement in July 2000, reported 
seeing the veteran for localized evidence of nerve root 
compression in the cervical, thoracic and lumbar regions of 
his spine.  His condition was described as guarded. 

On VA examination in April 2001, the veteran had 10 degrees 
of forward flexion, extension, rotation and side bending.  
There was tenderness in the lower lumbar region.  The 
examiner noted that he now demonstrated lumbar disc disease 
and intervertebral disc disease with central herniated 
nucleus pulpous without current sciatica.  The back pain 
would be aggravated by more than 10-15 minutes of activities, 
and the back felt fatigued and weak.  Lumbar forward flexion 
was to 30 degrees when pain ended the motion.  The examiner 
noted that the examination of the low back was difficult due 
to secondary loss of motion which he was unable to confirm as 
totally objective in nature, absent muscle spasm or similar 
findings.  

On VA examination in March 2004, the veteran complained of 
continuous pain in the low back.  He said that in the past 
year, he had had 4-5 episodes requiring bed rest of 3-4 days.  
He had not been working but was now going to school full-
time.  

VA clinical reports from March 2005 show findings of 
herniated nucleus pulposus, L-4/L-5 with deviation of the 
right L-5 nerve root.  The veteran was said to be taking 
Ibuprofen, 800 mg. twice a day.

The veteran's wife has submitted a statement to the effect 
that his back has hindered him in certain marital activities 
and that she could not be carried over the threshold.

Recent VA clinical reports show that the veteran has been 
seen for back pain and has been given a TENS unit and 
undergoes physical therapy.

A clinical report from May 2006 reported degenerative disc 
disease at L-4/L-5 and "relatively recent sciatica".

A radiological report including MRI from June 2006 reflects 
normal vertebral alignment and the conus medullaris 
terminated normally.  There was minimal circumferential 
bulging of the annulus at L-2/L-3 without compressive 
sequelae.  At L-3/L-4 there was minimal circumferential 
bulging of the annulus with superimposed central protrusion 
of disc material which indented the thecal sac at the 
midline.  This contacted the transiting L-5 nerve root.  
There was bilateral facet arthrosis and hypertrophy of the 
ligamentum flavum with mild bilateral lateral recess and 
foraminal stenosis.  There was a slight decrease in excursion 
of the central protrusion since the prior study.  At L-5/S-1, 
there was hemisacralization of L-5 on the left.  There was a 
large osteophyte on the right side which contacted the 
exiting right L-5 nerve root.  This osteophyte was 
extraforaminal in location and not significantly changed.  
There was no interval stenosis or interval change.

A statement from a VA physician in July 2007 was to the 
effect that the veteran was having left knee problems but in 
addition, he had lumbar spine tenderness and increased pain 
on passive leg raising.  He was unable to work as a result in 
his usual job as a sheet rock worker. 

In assessing the veteran's back disability, it is fortunate 
that there are clinical records which well represent his 
overall problems from the time of his last service separation 
in 1991 to present.  In this regard, the Board is aware that 
his back disability has indeed not remained entirely static 
during that time.  However, the effort which must be 
undertaken in this action by the Board is to assign 
appropriate compensation for the degree of impairment most 
accurately and consistently represented by the data of 
record.

In this regard, the Board notes that a 40 percent rating was 
assigned from 1991 until November 1995.  This rating under 
the schedular standards is intended to compensate for 
generally severe impairment.  And on review of the evidence 
for that time frame, as cited above, it is noted that his 
motions did decrease somewhat and he had pain on motions.  
However, until fairly recently, he did not have demonstrated 
sensory changes including truly objectively measurable 
sciatica.  Regardless of the specific Code which is used, new 
or old, the veteran's 40 percent rating reflected nearly the 
maximum available except under Code 5293.  At no time during 
the pre-late 1995 time frame did he exhibit ankylosis or 
other signs of intervertebral disc syndrome to include 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings reflective of disc impairment; or 
alternatively, such incapacitating episodes of 6 weeks as 
required under new regulations.  Accordingly, an evaluation 
in excess of 40 percent is not warranted for the 1991-1995 
period.

The VARO decreased the veteran's rating from 40 to 20 percent 
effective November 1, 1995 based on findings of some 
improvement at that time.  The Board would not necessarily 
take exception with that decision, as on the whole, certainly 
one VA examination and some other collateral clinical 
findings at that time did show some apparent modest 
improvement in pain levels and motions.  

However, on review of the aggregate evidence including 
multiple clinical findings and examinations, the Board 
observes that the veteran's low back problems did not, in 
fact, manifest sustained but merely transient and unsustained 
improvement.  Neither did his back disability remain in any 
significantly improved state for very long.  Moreover, when 
it reverted to the prior level of impairment, it did so to a 
mildly greater extent that was present before the 
improvement.  

Thus, all in all, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's low back 
disability has more often than not, before and since November 
1995, been at a generally severe level, and accordingly, a 40 
percent rating is warranted for that entire period.  

However, just as he did not have ankylosis prior to November 
1995, he did not have it afterward; nor did he have the 
required neurological or other overall functional 
incapacitation as required for an evaluation in excess of 40 
percent.  

In an event, the issue of propriety of the reduction is 
rendered moot.  

In this regard, the Board would also note that recent 
findings would seem to include that there has been some 
deterioration to include osseous degeneration with sensory 
impact, particularly with regard to the L-5 sciatic nerve 
distribution which may be the start of increased impairment.  
Parenthetically, while that increased low back impairment 
still does not now reach the level of "pronounced 
intervertebral disc syndrome" with such neurological 
symptoms of persistent nature as to warrant a higher 
schedular rating, continued deterioration in this vein may be 
something to be considered in the future, in which instance, 
the veteran is free to reopen his claim with evidence in that 
regard.  Staged ratings are not required and Fenderson is not 
for consideration.

III.  Residuals, right elbow injury
[An initial rating in excess of 20 percent disabling]
Criteria

The veteran's right elbow tendonitis has been rated under 
Diagnostic Code 5024.  The regulations direct that 
tenosynovitis will be rated on limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5024 (2007).  Degenerative arthritis 
established by X-ray findings are rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion. In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.

As noted above, the veteran's right arm is documented to be 
his "major" arm for the purposes of applying the rating 
criteria.

Limitation of flexion of the major forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 70 degrees, 40 percent when limited 
to 55 degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5206.

A 10 percent evaluation is warranted when extension of the 
forearm of the major upper extremity is limited to 45 
degrees, and a 20 percent evaluation requires that extension 
be limited to 75 degrees. (Higher evaluations are available 
for greater limitation of motion.) 38 C.F.R. § 4.71a, Code 
5207.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5208.

Limitation of supination of either arm to 30 degrees or less 
is rated 10 percent.  Limitation of pronation of the major 
arm is rated 30 percent if motion is lost beyond the middle 
of the arc.  Limitation of the major arm is rated 20 percent 
if motion is lost beyond the last quarter of arc and the hand 
does not approach full pronation.  38 C.F.R. § 4.71a, Code 
5213.  The Board interprets this regulation to mean that if 
pronation of the minor arm is limited at a point between 40 
and 60 degrees (these points being the halfway point of the 
80 degree arc and the last quarter of the arc), then a 20 
percent rating is warranted.  If pronation of the major hand 
is limited to 40 degrees or less, then a 30 percent rating 
would be applicable.  See 38 C.F.R. § 4.71, Plate I.

Plates I and II of Section 4.71 of the Schedule provide a 
standardized description of ankylosis and joint motion 
measurement.  The anatomical position is considered as zero 
degrees, with two major exceptions: (a) shoulder rotation - 
arm abducted to 90 degrees, elbow flexed to 90 degrees with 
the position of the forearm reflecting the midpoint zero 
degrees between internal and external rotation of the 
shoulder; and (b) supination and pronation -the arm next to 
the body, elbow flexed to 90 degrees, and the forearm in mid- 
position zero degrees between supination and pronation.  
38 C.F.R. § 4.71.

Pursuant to Plate I of Section 4.71 of the Schedule, normal 
forward elevation (flexion) of the shoulder is from zero to 
180 degrees and normal shoulder abduction is also from zero 
to 180 degrees, with 90 degrees, in both cases, representing 
the arm being parallel to the floor (i.e., at shoulder 
level).  Normal external and internal rotation of the 
shoulder is from zero to 90 degrees each, while normal 
flexion of the elbow is from zero to 145 degrees.  38 C.F.R. 
§ 4.71, Part 4, Plate I.

Also pursuant to Plate I of Section 4.71 of the Schedule, 
normal forearm pronation is from zero to 80 degrees, normal 
forearm supination is from zero to 85 degrees, normal wrist 
dorsiflexion (extension) is from zero to 70 degrees, and 
normal wrist palmar flexion is from zero to 80 degrees.  38 
C.F.R. § 4.71, Part 4, Plate I.

Ankylosis of the major scapulohumeral articulation would 
warrant ratings ranging between 30 and 50 percent, depending 
on the type and severity of the ankylosis.  38 C.F.R. § 
4.71a, DC 5200.

Limitation of the motion of the major arm at shoulder level 
(90 degrees) warrants a 20 percent rating, while limitation 
that is midway between shoulder level and the side (45 
degrees) would warrant a rating of 30 percent for the major 
upper extremity.  A maximum rating of 40 percent would be 
warranted when the limitation is to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.

Impairment of the major humerus manifested by symptoms such 
as malunion, frequent dislocations, or nonunion would warrant 
ratings ranging between 20 and 80 percent, depending on the 
type of impairment, under DC 5202, while impairment of the 
major clavicle or scapula manifested by malunion, nonunion, 
or dislocation, would warrant ratings of either 10 or 20 
percent, under DC 5203.  38 C.F.R. § 4.71a, DCs 5202, 5203.

Ankylosis of the major elbow would warrant ratings ranging 
between 40 and 60 percent, depending on the type and severity 
of the ankylosis.  38 C.F.R. § 4.71a, DC 5205.

Regarding the elbow, DC 5209 provides for a 20 percent rating 
when there is flail joint fracture, with marked cubitus varus 
or cubitus valgus deformity or ununited fracture of the head 
of the radius, and the three subsequent DCs provide for 
compensable ratings for impairment of the ulna and radius. 38 
C.F.R. § 4.71a, DCs 5209, 5210, 5211, 5212.

Limitation of supination of a forearm to 30 degrees or less 
warrants a 10 percent rating, while limitation of pronation 
of a forearm manifested by motion lost beyond the last 
quarter of the arc, with the hand not approaching full 
pronation, warrants a 20 percent rating. Limitation of 
pronation of the major forearm, with motion lost beyond the 
middle of the arc, would warrant a 30 percent rating, while 
loss of supination and pronation (bone fusion) would warrant 
ratings ranging between 20 and 40 percent, depending on the 
type of fusion. 38 C.F.R. § 4.71a, DC 5213.

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion. 38 C.F.R. § 4.71, Plate I.

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997)

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded." 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Factual Background and Analysis

For comparative purposes, the veteran's service medical 
records are in the file.

On the VA examination in October 1991, the veteran referred 
to the incident during Desert Storm when he was driving a 
truck and it was hit in the rear-end by a Howitzer resulting 
in numerous boards hitting him in the center of the low back. 
Since then he had had right elbow pain as well as back pain.  
He is right handed.  On examination, he was noted to have 
some soft tissue swelling and warmth in the right elbow area 
with significant painful range of motion and painful right 
hand grips.  He had pain in the right elbow.  There was no 
deformity, instability or nonunion or reduced motion around 
the elbow.  Right arm range of motion was 90 degrees 
pronation and flexion, and 70 degrees of supination.  X-rays 
showed osteoarthritic changes in the right elbow.

VA clinical findings in 1992 showed a painful right elbow.  
On another visit, he had pain in he right elbow with reduced 
hand strength and decreased motion and a tingling into three 
fingers.  Elbow motion was 0-135 degrees.  Pronation was to 
45 degrees with pain.

On VA examination in April 1995, the veteran complained of 
right elbow pain.  There was no swelling, but a 10 degree 
flexion contracture on the right with 115 degrees flexion; 
"parnition" (pronation?) and supination were 80 degrees on 
the right.  Sensation was normal in the median ulnar and 
radial nerve distribution to the hand.  Pain was made worse 
by resisted wrist flexion or resistive finger flexion.

On VA examination in June 1998, the veteran said that he 
continued to have pain in the right elbow.  He had particular 
problems twisting things with his hand such as taking off a 
jar top; he had some difficulty flexing his elbow and said he 
had continued elbow swelling.  On examination, he had 5-130 
degrees range of motion, 80 degrees supination and 75 degrees 
pronation.  There was tenderness mainly over the medial 
epicondyle, with some tenderness over the pronator mass of 
muscles and the biceps tendon insertion area.  

On VA examination in April 2001, the veteran had tenderness 
primarily in the anterior area of the right elbow. Strength 
was 4/5 on the right as compared to 5/5 on the left.  The 
examiner opined that this might be due to the cervical 
findings.  The veteran said that he could hardly use the 
right elbow, and had decreased grip and could not fully 
extend the elbow due to pain.  He had daily flare-ups and 
stiffness.  He held the elbow in 10 degrees of flexion; there 
was no soft tissue swelling or atrophy.  Flexion was to 110 
degrees.  Extension was to 10 degrees with exaggerated pain 
response as there was on palpation which caused tenderness.

On VA examination in March 2004, he was noted to have 
continued evidence of arthritis in the elbow but findings 
were stable since the earlier VA examination.  Range of 
motion was 0-145 degrees flexion, 80 degrees pronation and 85 
degrees supination with pain.

A report from the Southeastern Orthopedic Center from June 
2006 showed spurring of the right elbow and healed fracture 
of the right hand.  He had complained of right elbow and hand 
pain.

In assessing the veteran's right elbow tendonitis, he has X-
ray signs of some mild and fairly finite olecranon process 
arthritis.  His primary impairment is pain and limitation of 
motion, although on the whole, it is unclear the extent to 
which this is consistently and objectively demonstrated.  
Given the actual ranges of motion, it appears that the 
functional impairment is more often than not at a moderate to 
moderately severe level at most, which is amply and 
adequately compensated in the current 20 percent rating.  A 
doubt is not raised in that regard.  It is also noteworthy 
that additional problems involving the fingers are to be 
separately addressed as part of the remand action herein. 


Additional Considerations

While the evidence has shown that the veteran's back and 
right elbow disorders have slowed him down, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, (and other than in the context as will be 
addressed below in the TDIU claim), the Board finds that 
there has been no showing by the veteran that the service-
connected back and right elbow disorders have alone resulted 
in unusual or marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 40 percent from 
September 7, 1991 to November 1, 1995, for residuals of a low 
back injury with chronic back pain, partial lumbarization of 
L-5, and limitation of motion is denied.

Entitlement to a rating of 40 percent and no more after 
November 1, 1995, for residuals of a low back injury with 
chronic back pain, partial lumbarization of L-5, and 
limitation of motion, is allowed to the extent indicated, 
subject to the regulatory criteria relating to the payment of 
monetary awards.  

Entitlement to an initial increased rating for residuals of a 
right elbow injury with chronic tendonitis and limitation of 
motion, currently evaluated as 20 percent disabling is 
denied.

REMAND

IV.  Three Fingers of the Right Hand

The veteran has claimed and there is some clinical evidence 
to support that he now had diminished grip and pain in the 
fingers of the right hand.

There are some service medical records reflecting injury or 
problems with one or more fingers on the veteran's right hand 
including a burn involving the thumb and right hand in 
October 1990; and pain in the right 3rd finger in December 
1990 which was wrapped.  In March 1991, he was reported as 
having had a fracture to the right 3rd finger which grew back 
crooked and from which he had residual palpable tenderness 
and slight deformity.  It was unclear when the actual 
fracture took place.

On VA examination in 1991, he said he had fractured his 3rd 
finger, right hand, in service.  He said that this caused 
occasional discomfort.  He was noted to have painful right 
hand grips.

VA clinical findings from November 1992 noted that he had 
pain in his right elbow and radiating pain and tingling to 
the medial 3 fingers along with decreased right hand strength 
and decreased motion.  

On VA examination in April 1995, the veteran complained of 
right elbow pain made worse by resisted wrist flexion or 
resistive finger flexion.

Since then, the veteran had been found to have MRI and other 
findings of disc disease in the cervical spine.  It is 
unclear whether this is impacting his right hand or fingers.

The rating action in March 2002 denying service connection 
for right finger disability was on the basis that he had no 
residual disability or if he did, it was unrelated to 
service.

On VA clinical records from March 2004, he said he had broken 
one finger in service and now had a valgus deformity and some 
swelling.  He was noted to have Dupuytren's contracture of 
the 3rd finger.  He had complained of soreness in the 3rd 
proximal finger and diminished grip in the right hand.  On 
other clinical notations in March 2004, he said that the 
right hand problems were the result of a crushing injury in 
1999.  Massage of the ulnar nerve at the right elbow produced 
complaints of recurrence of symptoms in the right 3rd, 4th and 
5th finger.  X-rays of the right elbow showed olecranon spurs 
and slight hyperstosis of the medial epicondyle.

Other private and VA clinical findings have referred to 
cervical arthritis and radiculopathy into the right upper 
extremity.

Private orthopedic evaluation in 2006 showed right elbow 
spurring and "some healed fractures of the right hand."

It is also noted that he already has service connection for a 
right elbow injury, which may well have some impact on the 
fingers of the hand of that same extremity.
V.  TDIU

SSA records have now been obtained reflecting that benefits 
have not been assigned.  However, that SSA decision was made 
prior to certain additional considerations now of record with 
regard to his disabilities, his VA claim and his benefits.

A recent VA physician's expression is of record and noted 
above to the effect that his problems may now have 
deteriorated to the point where he is unable to work in his 
usual occupation as a sheet rock worker, but it is unclear 
the extent to which he is hindered in any other work.  

At one point he was also said to be attending school on a 
full time basis but it is unclear whether this has continued 
to present.

And, moreover, for purpose of VA benefits, the issue of TDIU 
has not been addressed by competent medical authority with 
regard to all of his now service-connected disabilities, some 
of which have been added and others of which have changed 
significantly since the initial claim was made for that 
benefit.

Moreover, the issue of TDIU must be addressed in the overall 
context of all ratings as assigned, including as herein 
determined. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Specifically, he should provide 
any evidence he may have with regard to 
his right hand and finger disabilities, 
and with regard to his work, or inability 
to do so.  VA should assist as required.  

All updated VA clinical and VR&E records, 
if any, should be acquired and added to 
the file.

2.  The veteran should then be scheduled 
for an orthopedic examination to determine 
the nature of his disability of three 
fingers of the right hand and to what this 
may be attributed including of service 
origin and/or whether there is a 
relationship to any service-connected 
disability.  The claims file and a copy of 
this decision should be made available to 
the examiner.

An opinion should also be rendered by the 
examining physician as to the impact the 
veteran's service-connected disabilities 
has on his ability to seek or retain 
gainful employment.  

3.  The case should then be reviewed, and 
if the decision is unsatisfactory, a SSOC 
should be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


